Exhibit 10.14
STOCK OPTION CONSIDERATION AGREEMENT
GRANT DATE: May ___, 2009
The following Agreement is established to protect the trade secrets,
intellectual property, confidential information, customer relationships and
goodwill of Motorola, Inc. and each of its subsidiaries (the “Company”) both as
defined in the Motorola Omnibus Incentive Plan of 2006 (the “2006 Plan”).
As consideration for the stock option(s) granted to me on the date shown above
under the terms of the 2006 Plan (“the Covered Options”), and Motorola having
provided me with Confidential Information, I agree to the following:

1.   I acknowledge that my agreement to the following restrictive covenants are
a condition of the grant of the Covered Options:

  (a)   I agree that during the course of my employment and thereafter, I will
not use or disclose, except on behalf of the Company and pursuant to its
directions, any Company Confidential Information. Confidential Information means
information concerning the Company and its business that is not generally known
outside the Company. Confidential Information includes: (i) trade secrets;
(ii) intellectual property; (iii) the Company’s methods of operation and Company
processes; (iv) information regarding the Company’s present and/or future
products, developments, processes and systems, including invention disclosures
and patent applications; (v) information on customers or potential customers,
including customer’s names, sales records, prices, and other terms of sales and
Company cost information; (vi) Company personnel data; (vii) Company business
plans, marketing plans, financial data and projections; and (viii) information
received in confidence by the Company from third parties. Information regarding
products or technological innovations in development, in test marketing or being
marketed or promoted in a discrete geographic region, which information the
Company or one of its affiliates is considering for broader use, shall not be
deemed generally known until such broader use is actually commercially
implemented.     (b)   I agree that during my employment and for a period of two
years following my termination of employment for any reason, I will not hire,
recruit, solicit or induce, or cause, allow, permit or aid others to hire,
recruit, solicit or induce, or to communicate in support of those activities,
any employee of the Company who possesses Confidential Information of the
Company to terminate his/her employment with the Company and/or to seek
employment with my new or prospective employer, or any other company.     (c)  
I agree that during my employment and for a period of two years following the
termination of my employment for any reason, I will not engage in activities
which are entirely or in part the same as or similar to activities in which I
engaged at any time during the two years preceding termination of my employment,
for any person, company or entity in connection with products, services or
technological developments (existing or planned) that are entirely or in part
the same as, similar to, or competitive with, any products, services or
technological developments (existing or planned) on which I worked at any time
during the two years preceding the termination of my employment. This paragraph
applies in the countries in which I have physically been present performing work
for the Company at any time during the two years preceding termination of my
employment.     (d)   I agree that during my employment and for a period of two
years following the termination of my employment for any reason, I will not,
directly or indirectly, on behalf of myself or any

-1-



--------------------------------------------------------------------------------



 



      other person, company or entity, solicit or participate in soliciting,
products or services competitive with or similar to products or services offered
by, manufactured by, designed by or distributed by the Company to any person,
company or entity which was a customer or potential customer for such products
or services and with which I had direct or indirect contact regarding those
products or services or about which I learned Confidential Information at any
time during the two years prior to my termination of employment with the
Company.

  (e)   I agree that during my employment and for a period of two years
following the termination of my employment for any reason, I will not directly
or indirectly, in any capacity, provide products or services competitive with or
similar to products or services offered by the Company to any person, company or
entity which was a customer for such products or services and with which
customer I had direct or indirect contact regarding those products or services
or about which customer I learned Confidential Information at any time during
the two years prior to termination of my employment with the Company.

2.   I acknowledge that the Covered Options are subject to the terms and
conditions of the Company’s Policy Regarding Recoupment of Incentive Payments
upon Financial Restatement (such policy, as it may be amended from time to time,
being the “Recoupment Policy”). The Recoupment Policy provides for
determinations by the Company’s independent directors that, as a result of
intentional misconduct by me, the Company’s financial results were restated (a
“Policy Restatement”). In the event of a Policy Restatement, the Company’s
independent directors may require, among other things (a) cancellation of any of
the Covered Options that remain outstanding; and/or (b) reimbursement of any
gains realized in respect of the Covered Options, if and to the extent the
conditions set forth in the Recoupment Policy apply. Any determinations made by
the independent directors in accordance with the Recoupment Policy shall be
binding upon me. The Recoupment Policy is in addition to any other remedies
which may be otherwise available at law, in equity or under contract, to the
Company.   3.   I agree that by accepting the Covered Options, if I violate the
terms of paragraphs 1(a) through and including (e) of this Agreement, then, in
addition to any other remedies available in law and/or equity in any country,
all of my vested and unvested Covered Options will terminate and no longer be
exercisable, and for all Covered Options exercised within two years prior to the
termination of my employment for any reason or anytime after termination of my
employment for any reason, I will immediately pay to the Company the difference
between the exercise price on the date of grant as reflected in the Award
Document for the Covered Options and the market price of the Covered Options on
the date of exercise (the “spread”).   4.   The requirements of paragraphs 1(a)
through and including (e) of this Agreement can be waived or modified only upon
the prior written consent of Motorola, Inc.   5.   I acknowledge that the
promises in this Agreement, not any employment of or services performed by me in
the course and scope of that employment, are the sole consideration for the
Covered Options. I agree the Company shall have the right to assign this
Agreement which shall not affect the validity or enforceability of this
Agreement. This Agreement shall inure to the benefit of the Company assigns and
successors.   6.   I agree that during my employment and for a period of two
years following the termination of my employment for any reason, I will
immediately inform the Company of (i) the identity of my new employer (or the
nature of any start-up business, consulting arrangements or self-employment),
(ii) my new title, and (iii) my job duties and responsibilities. I hereby
authorize the Company to provide a copy of this Agreement to my new employer. I
further agree to provide information to

-2-



--------------------------------------------------------------------------------



 



    the Company as may from time to time be requested in order to determine my
compliance with the terms of this Agreement.

7.   I acknowledge that the harm caused to the Company by the breach or
anticipated breach of paragraphs 1(a), (b), (c), (d) and/or (e) of this
Agreement will be irreparable and I agree the Company may obtain injunctive
relief against me in addition to and cumulative with any other legal or
equitable rights and remedies the Company may have pursuant to this Agreement,
any other agreements between me and the Company for the protection of the
Company’s Confidential Information, or law, including the recovery of liquidated
damages. I agree that any interim or final equitable relief entered by a court
of competent jurisdiction, as specified in paragraph 10 below, will, at the
request of the Company, be entered on consent and enforced by any such court
having jurisdiction over me. This relief would occur without prejudice to any
rights either party may have to appeal from the proceedings that resulted in any
grant of such relief.   8.   With respect to the Covered Options, this Agreement
is my entire agreement with the Company. No waiver of any breach of any
provision of this Agreement by the Company shall be construed to be a waiver of
any succeeding breach or as a modification of such provision. The provisions of
this Agreement shall be severable and in the event that any provision of this
Agreement shall be found by any court as specified in paragraph 10 below to be
unenforceable, in whole or in part, the remainder of this Agreement shall
nevertheless be enforceable and binding on the parties. I also agree that the
court may modify any invalid, overbroad or unenforceable term of this Agreement
so that such term, as modified, is valid and enforceable under applicable law.
Further, I affirmatively state that I have not, will not and cannot rely on any
representations not expressly made herein.   9.   I accept the terms of this
Agreement and the above option(s) to purchase shares of the Common Stock of the
Company, subject to the terms of this Agreement, the 2006 Plan, and any Award
Document issued pursuant thereto. I am familiar with the 2006 Plan and agree to
be bound by it to the extent applicable, as well as by the actions of the
Company’s Board of Directors or any committee thereof.   10.   I agree that this
Agreement and the 2006 Plan, and any Award Document issued pursuant thereto,
together constitute an agreement between the Company and me. I further agree
that this Agreement is governed by the laws of Illinois, without giving effect
to any state’s principles of Conflicts of Laws, and any legal action related to
this Agreement shall be brought only in a federal or state court located in
Illinois, USA. I accept the jurisdiction of these courts and consent to service
of process from said courts solely for legal actions related to this Agreement
and the Covered Options.

                     
 
                   
 
                   
Name:
          Signature:        
 
                   
 
                   
 
                   
CID:
          Date:        
 
                   

IN ORDER FOR THE ABOVE-REFERENCED OPTION(S) TO BE AWARDED, THIS AGREEMENT,
SIGNED AND DATED, MUST BE RETURNED TO MOTOROLA c/o EXECUTIVE REWARDS NO LATER
THAN                     , 2009.

-3-